Citation Nr: 1701512	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-29 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastritis.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by vision problems.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by burning and tingling of the right and left leg to include peripheral neuropathy.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by numbness and tingling of right and left hand to include peripheral neuropathy.

6.  Entitlement to a compensable rating for a right ring finger disability.

7.  Entitlement to an increase rating for residuals of a head injury to include headaches rated as 10 percent disabling.

8.  Entitlement to an increase rating for a low back disability rated as 10 percent disabling.

9.  Entitlement to an effective date earlier than August 29, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from September 1992 to November 1996 and his awards and decorations include the Battle "E" Ribbon.

This matter is before the Board of Veterans' Appeals (Board) from September 2009 and July 2012 ratings decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2014, the Veteran notified VA that he did not wish to continue his claim for a total rating based on individual unemployability (TDIU).  Therefore, the Board finds that it does not have jurisdiction over this issue.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A July 2012 rating decision granted service connection for PTSD effective from August 29, 2011.  In August 2012, the Veteran filed a notice of disagreement with the effective date assigned the grant of service connection for PTSD.  No further action was taken by the RO.  Therefore, the Board finds that a remand for a statement of the case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In March 2016, the Veteran requested that VA reschedule his central office hearing because he did not receive notice of the hearing.  At this time, he also notified VA that he would know like a videoconference hearing.  A review of the record on appeal does not reveal that the Veteran thereafter withdrew his videoconference hearing request or that a new hearing was held.  Therefore, the Board finds that a remand is required to schedule the Veteran for a videoconference hearing.  See 38 C.F.R. § 20.700 (2016). 

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Issue the Veteran a SOC as to his claim for an earlier effective date for the grant of service connection for PTSD.  Thereafter only return this issue to the Board if he perfects his appeal by filing a timely Substantive Appeal.

2.  The AOJ should schedule the claimant for a Board videoconference hearing in accordance with his request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

